Citation Nr: 0828295	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-34 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for cholecystectomy 
with hiatal hernia, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1977 and from March 1979 to March 1988. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation for her service-connected 
cholecystectomy with hiatal hernia. 
 
In March 2005 the veteran appeared at the RO and offered 
testimony in support of her claim before an acting Veterans 
Law Judge who has since left the Board.  A transcript of the 
veteran's testimony from her Board hearing has been 
associated with her claims file.  The veteran submitted a 
letter dated May 2008 which waived her right to an additional 
hearing with another Veterans Law Judge. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in April 2006 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

In January 2008, the veteran provided additional evidence 
directly to the Board without waiver of the RO's initial 
review of this evidence.  During August 2008, the veteran 
submitted a waiver to the Board indicating she wished for the 
Board to consider this new evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

The veteran's cholecystectomy with hiatal hernia manifests in 
epigastric distress with dysphagia, pyrosis, reflux, 
regurgitation, and substernal pain, but without hematemesis, 
melena or material weight loss.

CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for cholecystectomy with hiatal hernia have been more nearly 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West 
Supp 2007); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 7318, 
7346 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an April 2006 letter the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, and what information and evidence will be 
obtained by VA.  This letter advised the veteran to submit, 
or ask VA to obtain, medical evidence detailing clinical 
findings, to submit lay statements from witnesses describing 
her symptoms, and to submit her own statement completely 
describing her symptoms, their frequency and severity, and 
any additional disablement her condition causes.  The letter 
also advised the veteran of the type of evidence needed to 
establish a disability rating, including evidence addressing 
the impact of her condition on employment and the severity 
and duration of her symptoms.  The letter also advised the 
veteran of the evidence the needed to establish an effective 
date.  The claim was last readjudicated in November 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records, VA examination reports, employment records, and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and substantially complied with.  The veteran was notified 
and aware of the evidence needed to substantiate this claim, 
including the criteria necessary for higher ratings, as well 
as the avenues through which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting medical 
evidence and employment records, and participating in a 
hearing.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The RO has evaluated the veteran's status post 
cholecystectomy and hiatal hernia as 10 percent disabling 
under Diagnostic Codes 7314-7346.  The Board notes that 
Diagnostic Code 7314 provides for chronic cholecystitis (gall 
stones), but that the veteran underwent a cholecystectomy 
(gall bladder removal) in service due to chronic 
cholecystitis.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Thus, as the 
veteran no longer has gallstones and in fact no longer has a 
gall bladder, Diagnostic Code 7318 for gall bladder removal 
along with 7346 for her current hiatal hernia are more 
appropriate diagnostic codes with which to rate the veteran.   

The Board notes that, ordinarily under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25; see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, under 
VA regulations specific to gastrointestinal disease, the 
veteran's cholecystectomy and hiatal hernia cannot be 
evaluated separately.  See 38 C.F.R. §§ 4.113, 4.114. 
 
Gall bladder removal is rated under Diagnostic Code 7318, 
wherein it is provided that a 0 percent rating is warranted 
when the residuals are nonsymptomatic.  A 10 percent rating 
requires removal of the gall bladder with mild symptoms.  A 
30 percent rating requires removal of the gall bladder with 
severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318. 
 
Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal, arm, or shoulder pain, productive of considerable 
impairment of health.  A 10 percent rating represents two or 
more of the symptoms for the 30 percent evaluation, but of 
less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346. 
 
Turning to the evidence, the veteran underwent a VA 
examination in November 2002 in which she reported that she 
still has a problem with stomach pain and a burning 
tenderness at night when she is lying down depending on what 
type of food she had eaten.  She reported a lot of pyrosis.  
She had no history of hematemesis or melena and no history of 
weight loss.  Objectively, her abdomen was soft and 
nontender. 

Private medical records from the veteran's treating physician 
indicate that she had mild anemia during August 2001.  Other 
records reveal complaints of sternum pain, an upset stomach, 
dysphagia, and an acid taste at night, but without findings 
of melena, nausea, or vomiting.

During the veteran's Board hearing conducted during April 
2005, she reported anemia, regurgitation, epigastric 
distress, dysphagia, pyrosis, and substernal pain.  The 
veteran also described her reflux as a problem when she was 
trying to sleep.  The veteran indicated she believed the pain 
in her chest interfered with her going places and doing 
things like cooking and cleaning, at times.  The veteran also 
indicated that she had missed work due to her 
gastrointestinal (GI) problems.  

The veteran reported during her October 2006 VA examination 
that she suffered from occasional nausea and occasional 
emesis; reflux/regurgitation, substernal and epigastric pain, 
episodes of colic when her abdomen will become distended, and 
occasional anemia, but without hematemesis or melena.  The 
veteran also indicated that she had fluctuations in her 
weight which was attributed to prednisone taken for lupus.  
The examiner noted that an upper GI study was performed 
during January 2003 which indicated the veteran had reflux 
with a sliding hiatal hernia.  

The veteran submitted additional treatment records including 
a stomach biopsy in November 2007 which showed mild chronic 
gastritis.  A document included with that submission 
contained general pictures of digestive disorders with a 
handwritten portion under "Physician's notes and 
recommendations" stating that veteran had swelling in her 
upper and lower abdominal area, making her look 4-5 months 
pregnant; recurrent upper epigastric distress with a burning 
sensation; raising stomach acid liquids; dysphagia, 
difficulty swallowing; regurgitation; and arm and shoulder 
pain, substernal.  However, the Board notes that this 
information appears to be in the veteran's handwriting when 
compared with the Statement in Support of Claim submitted at 
the same time.  Moreover, multiple medical terms were 
misspelled (i.e. "destress", "epigrastic", "dyshagria", 
"reguratation").  Thus, as this document does not appear to 
be written by medical personnel and appears to be in the 
veteran's handwriting, it is not competent medical evidence 
and is entitled to little, if any, probative weight.

To summarize, the veteran's GI symptoms include epigastric 
distress with dysphagia, pyrosis, and regurgitation with 
complaints of substernal pain.  The evidence reflects the 
veteran's symptomatology falls between the criteria for the 
10 and 30 percent ratings under either Diagnostic Code 7318 
or 7346.  However, after resolving all doubt in the veteran's 
favor, the Board finds that her disability picture more 
nearly approximates the criteria for the 30 percent 
evaluation.  

Considering the 60 percent criteria for a hiatal hernia, the 
evidence does not show and the veteran does not contend that 
she suffers from hematemesis, melena or material weight loss 
attributable to her cholecystectomy with hiatal hernia.  The 
Board notes that the veteran did have anemia at times; 
however, this anemia has been described as "mild" and not 
moderate as contemplated in the 60 percent criteria.  Also, 
the veteran has described occasional nausea and vomiting; 
however, the Board finds that the veteran's symptoms are 
adequately contemplated by the 30 percent disability rating 
assigned.  Moreover, none of the treating records reflect 
difficulty with recurrent vomiting.  Thus, the preponderance 
of the competent evidence reflects that her disability 
picture does not more closely approximate the 60 percent 
criteria.  

The Board notes that Diagnostic Code 7318 for gall bladder 
removal only allows for a maximum 30 percent disability 
rating for severe symptoms and therefore would not yield the 
veteran a higher disability rating.  The Board has also 
considered other potentially applicable diagnostic, but finds 
that no other diagnostic code provides for a higher rating 
based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provide for a higher rating for 
additional or more severe symptoms; thus, her disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 




ORDER

Entitlement to a 30 percent disability rating for a 
cholecystectomy with hiatal hernia is granted, subject to the 
regulations applicable to the payment of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


